DETAILED ACTION
Allowable Subject Matter
1.    Claims 1-11 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 11  ,which include,
an ophthalmologic apparatus having  an optical path separating unit that is arranged in an optical path of the refractive power measurement optical system and is configured to separate an optical path of the inspection optical system from the optical path of the refractive power measurement optical system by performing wavelength separation based on changeable wavelength separation characteristics, and the optical path separating unit is further configured to change at least one of a transmission wavelength characteristic of incident light and a reflection wavelength characteristic of the incident light (claim 1); and a filter that is arranged in an optical path of the refractive power measurement optical system and is configured to separate an optical path of the inspection optical system from the optical path of the refractive power measurement optical system by performing wavelength separation based on changeable wavelength separation characteristics and the filter is further configured to change at least one of a transmission wavelength characteristic of incident light and a reflection wavelength characteristic of the incident light (claim 11).


Conclusion
3.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/16/2021